DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, and 5-7 are pending in this application.
Claims 2 and 4 are canceled.
Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to co-pending Application No. 16/385,823, was filed on January 28, 2021.
Response to Arguments
Regarding Rejection under 35 U.S.C. 101
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Regarding Claims 1, 3, and 6-7, the Applicant argues that the rejection under 35 U.S.C. 101 is improper because the claims as a whole recite significantly more than the abstract idea by amended claim limitations, “receiving…predicting…performing…
A recipient” (REMARKS, on page 4 of 15, 3rd paragraph - page 12 of 15, 1st paragraph).
However, the Examiner respectfully disagrees. The rejection under 35 U.S.C. 101 is proper because all the steps of Applicant’s claim 1 is an abstract concept that could be performed in the human mind and organizing human activities using a generic computer and require no more than a performing of generic computer functions (i.e., collecting and storing).

This judicial exception is not integrated into a practical application. In particular, claim 1 recites additional element of “processor-implemented”. The computer is recited at a high-level of generality (i.e., as performing a generic computer function and being used as an applying) such that it amounts no more than mere instructions to apply the exception using a generic computer. Moreover, Claim 1 includes the limitation “a group consisting of muting a recipient speaker, disabling a sender microphone, and bypassing transmission of audio to a recipient”. The broadest reasonable interpretation of such limitation may include only “bypassing transmission of audio to a recipient”, which in case amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, there additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer amounts to no more than mere instructions to apply an exception using a generic computer component. Mere instructions to apply an exception using a 
Regarding Rejection under 35 U.S.C. 103
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amended limitations, “in-real-time…and wherein the remedial action is selected form a group consisting of muting a recipient speaker, disabling a sender microphone, and bypassing transmission of audio to a recipient", as recited in claim 1, raise new grounds for rejections and further that the Examiner is therefore applying a new reference.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3 and 6-7 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The Supreme Court has long held that “[l]aws of nature, natural phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Assoc. for Molecular Pathology v. Myriad Genetics, Inc., Alice Corp., 134S. Ct. at 2355 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972).
In Alice, the Supreme Court sets forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas [or mental processes[1]] from those that claim patent-eligible applications of those concepts.”  Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–97 (2012)).  The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.”  Id.  If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.”  Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself’”.  Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation omitted).
Alice, and as the first step of the analysis, examiner found Applicant’s Claims 1, 3 and 6-7 are directed to a patent-ineligible abstract concept of detecting and modifying inappropriate words. Claim 1 recites, in part, a method for performing the steps of receiving and monitoring speech input, identifying untoward content and performing a remedial action. All the steps of Applicant’s claim 1 is an abstract concept that could be performed in the human mind and organizing human activities with a generic computer. Under its broadest reasonable interpretation, the receiving step, predicting step, and performing step, which are mental steps, and the rest of limitation does not integrate the inventive concept into a practical application: the receiving step, predicting step, and performing step are generally linking the use of the judicial exception to a particular technical environment or field of use (MPEP 2106.05(h)). 
Because the Claims are so broadly stated and so much is left to the judgment that even two humans would not perform the limitations the same way. Specifically, the lack of detail in the step of “predicting a next communication … the one or more inputs”, which is central to the purpose of the method invented by the applicant, makes the Claims very broad such that the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The Claims need meaningful limitations that go beyond generally linking the use of an abstract idea to a particular technological environment.  As is, the steps of independent Claims and their respective dependent Claims can be performed by a human being.  Therefore, the steps are all abstract and the Claim as a whole is abstract. 
For the second step of the Alice analysis, we find Applicant's claim 1does not have any additional limitations that are sufficient to amount to significantly more than the judicial exception. 
Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-exclusive examples:
Improvements to another technology or technical field
Improvements to the functioning of the computer itself
Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry
In this case, there is no recited improvement to another technical field, and no improvement to the computer itself is claimed. Only a generic computer is required to perform the limitations recited in the claims and Applicant specification.
In addition, the mere recitation of “software program” in independent claim 1 is akin to adding the words ‘apply it’ with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the method of gathering 
In independent Claim 1, the steps describe nothing more than a computer’s basic function of data gathering, and do not meaningfully limit the performance of the data collection. Even though the disclosed invention is described in the background as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. 
Dependent Claim 3, recite the limitations “generating a database…; determining…”.  However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind/activities because a user can perform the mental steps of “receiving”, “predicting”, and “performing”, as recited in claim 1, as described above. The limitation is viewed as a mental process without additional elements. Moreover, the dependent claims inherit the deficiency. Therefore, the claims are not patent eligible.
Dependent Claims 6 and 7, recite the limitation “wherein the one or more inputs are selected from a group consisting of ….user profile information associated with the software program”, and “the software program is a video game with multiplayer, chat functionality”. However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind/activities because a user can perform the mental steps of “setting”, “monitoring”, “determining”, and “providing” as described above. Furthermore, “software program” is associated with 
Therefore, the claims do not amount to significantly more than the abstract idea itself. As such, claims 1, 3, and 6-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al., (US Pub. 2018/0302791, hereinafter Johnson) in view of Pinto et al., (US Pub. 2020/0298131, hereinafter Pinto, filed on 2019-03-20).
Regarding claim 1, Johnson discloses a processor-implemented method for chat protection, the method comprising: 
receiving, in a chat session, a user-spoken communication and one or more inputs specific to a software program (Figs. 1 and 3, [0005][0030] “The communication may include the VOIP call, such as an audio call, a video call, a multi-modal conversation, or a teleconference”); 
in response to the predicted next communication containing untoward content, performing, in real-time, a remedial action, wherein the untoward content is stored in a 
Johnson does not explicitly teach, however, Pinto does explicitly teach:
predicting a next communication by the user based on the received user spoken communication and the one or more inputs ([0004][0041] “providing at least the text-based message to the first prediction model to obtain a predicted toxicity of the text-based message; determining that the predicted toxicity of the text-based message satisfies a toxicity threshold; annotating the text-based message based at least in part on the predicted toxicity; [0033][0034][0056][0065]-[0069] user computing system 110 includes the model generation system 146 which may be used to generate a personalized prediction model that predicts the offensiveness of a message to a particular user. Based on the generated a personalized prediction model, the output data 174 can be a measure of offensiveness or toxicity of a message and may also identify a reason the message if predicted to be offensive. For example, the toxicity analysis system 140 indicates that the 90% prediction that another message is offensive may be based at least in part on the use of cursing or on the message attacking a user's intelligence. As another example, the toxicity analysis system 140 may predict that a first user is 95% likely to consider a message offensive because the message includes foul language and it is determined that the particular user is playing with his or her child).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of detecting undesirable content and blocking connection in chatting communication systems as taught by 
Regarding claim 3, Johnson in view of Pinto discloses the method of claim 1, Johnson further discloses:
generating a database containing one or more words or phrases that qualify as untoward content based on user preconfiguration ([0015] “speech-to-text conversion of audio communications and analysis of the textual data such as comparison to known threat or undesirability patterns”; [0070] “a metadata and a content of the communication may be analyzed to detect a nature of the communication as an undesirable or malicious communication”).
Johnson does not explicitly teach, however, Pinto does explicitly teach:
determining whether the predicted next communication contains untoward content based on a comparison of the predicted next communication and the database (Pinto, [0035][0049] “a prediction model can be used to determine an expected toxicity of a chat message or a probability that a user will consider a chat message offensive based on one or more inputs to the prediction model, such as, for example, historical user ratings of the offensiveness of messages, user attributes, characteristics, or demographics, or characteristics of the video game 112, similar video games, or other video games generally; [0038][0039][0049] historical data  is accessed for a user data repository or a chat data repository).
 Regarding claim 5, Johnson in view of Pinto discloses the method of claim 1.

training a neural network to predict a communication from a user ([0037] machine learning algorithms are used to generate and update the parameter functions or prediction models which include artificial neural network).
Regarding claim 6, Johnson in view of Pinto discloses the method of claim 1.
Johnson does not explicitly teach, however, Pinto does explicitly teach:
wherein the one or more inputs are selected from a group consisting of audio transcription for a preconfigured amount of time in the chat software across a series of users, recent events occurring during operation of the software program, and user profile information associated with the software program ([0031][0038][0049] the interactive computing system may include one or more repositories for storing data used to facilitate performing the processes described herein. For example, these repositories may include a user data repository and a chat data repository).
Regarding claim 7, Johnson in view of Pinto discloses the method of claim 6.
Johnson does not explicitly teach, however, Pinto does explicitly teach:
wherein the software program is a video game with multiplayer, chat functionality (Pinto, [0035] video game and chatting environment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] See Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  (Emphasis added).